 

GENERAL RELEASE

 

TO ALL WHO THESE PRESENTS SHALL COME OR MAY CONCERN, know that the undersigned,
______________________________ (the “Releasor”), in consideration of good and
valuable consideration, the receipt and adequacy of which are hereby
acknowledged, releases and discharges EASTERN RESOURCES, INC., a Delaware
corporation (the “Releasee”), the Releasee’s servants, agents, principals,
stockholders, affiliates, employees, subsidiaries, parents, heirs, executors,
administrators, successors and assigns and the Releasee’s attorneys, together
with their present, future and former officers, directors, shareholders,
partners, members, employees, agents, attorneys, parents, subsidiaries,
affiliates or other representatives, heirs, executors, administrators,
successors and assigns (collectively, the “Released Parties”) from all actions,
causes of action, suits, debts, sums of money, accounts, reckonings, bonds,
bills, specialties, covenants, contracts, controversies, agreements, promises,
variances, trespasses, damages, judgments, extents, executions, any and all
claims and demands whatsoever, in law, admiralty or equity, which against the
Releasee or any of the other Released Parties, the Releasor and the Releasor’s
officers, directors, employees, members, servants, agents, affiliates,
subsidiaries, parents, partners, heirs, executors, administrators, successors
and assigns ever had, now have or hereafter can, shall or may have for, upon, or
by reason of any matter, cause or thing whatsoever from the beginning of the
world to the date of this Release including, but not limited to, the promissory
note of Buzz Kill, Inc., a New York corporation and a subsidiary of Releasee
(“Buzz Kill”), in favor of the Releasor dated [__________], in the principal
amount of $[__________], which promissory note the Releasor hereby acknowledges
the Releasee shall have no obligation to make any payments of principal or
interest thereon. The Releasor further acknowledges that the Investment
Agreement, dated as of May 1, 2007 (the “Investment Agreement”), by and between
the Releasee and Buzz Kill has been terminated and that, as a result of the
termination of the Investment Agreement, (i) the Releasee no longer has a right
to recoup its $800,000 investment in Buzz Kill and (ii) Buzz Kill no longer is
required to share 50% of its net revenue with the Releasee.

 

The Releasor expressly warrants and covenants that it will not bring suit, claim
or cause of action against any of the Released Parties in connection with any
and all past, present and future claims, demands, obligations, causes of action
or rights which the Releasor now has or which may hereinafter accrue.

 

This General Release is not being signed under any duress, threat, undue
influence and is being executed after adequate consultation with counsel of
Releasor’s choosing.

 

This General Release cannot be modified orally and can only be modified through
a written document signed by both parties.

 

This General Release shall be governed by, and construed in accordance with, the
laws of the State of New York without giving effect to conflict of laws
principles.

 

This General Release may be executed in counterparts and each of such
counterparts shall be deemed to be an original, and such counterparts shall
together constitute but one and the same instrument and shall bind all parties
signing such counterpart.

 

[Signature Page Follows]

 

 

 

 

IN WITNESS WHEREOF, the parties have executed this General Release on the ____
day of _______________, 2012.

 

RELEASOR       By:       Signature         Name:     Title:           Address:  
             

 

Please return this signed signature page to the attention of Paul C. Levites,
Esq. via fax (212-400-6937) or email pcl@gottbetter.com , at Gottbetter &
Partners, LLP, 488 Madison Avenue, 12th Floor, New York, New York 10022 Tel.
212-400-6900.

 



 

